PER CURIAM.
This is an appeal of an order deleting an award of punitive damages from an amended final judgment. The trial court below entered a directed verdict for compensatory damages in favor of appellants on their claims for breach of contract and violation of the condominium statute. After jury consideration of the issues of punitive damages and fraud, the trial court entered a final judgment awarding appellants compensatory and punitive damages. Appellee filed a motion seeking entry of judgment notwithstanding the verdict, claiming appellants neither pled nor proved the occurrence of any injury or damage as a basis for a separate tort claim of fraud in addition to the damages for the breach of contract claim. Pursuant to appellee’s motion, the trial court further amended the final judgment by deleting the award of punitive damages.
Appellants filed this appeal, claiming the trial court erred in striking their award of punitive damages. Appellee cross appealed, claiming the trial court erred in directing a verdict in favor of appellants on their claims of breach of contract and violation of the condominium statute.
We affirm the award of compensatory damages and reverse the trial court’s order striking the punitive damages award. Although this is partly an action for breach of contract, punitive damages are proper since appellee pled and proved the independent tort of fraud and the jury found appellee’s actions constituted malice, moral turpitude, wantonness, willfulness or reckless indifference to the rights of others. Southern Bell Telephone and Telegraph Company v. Hanft, 436 So.2d 40, 42 (Fla. 1983); Lassitter v. International Union of Operating Engineers, 349 So.2d 622 (Fla. 1977); Guthartz v. Lewis, 408 So.2d 600, 602-603 & n. 4 (Fla. 3d DCA 1981), affirmed, Lewis v. Guthartz, 428 So.2d 222 (Fla.1982), declined to follow by Globe Security Systems Co. v. Mayor’s Jewelers, Inc., 458 So.2d 828 (Fla. 3d DCA 1984), review denied, 476 So.2d 674 (Fla.1985).
Affirmed in part; reversed in part.
DOWNEY, DELL and WALDEN, JJ., concur.